Name: Commission Regulation (EEC) No 2006/90 of 12 July 1990 prolonging the first suspension of the advance fixing of the export refund for certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 7. 90 Official Journal of the European Communities No L 180/21 COMMISSION REGULATION (EEC) No 2006/90 of 12 July 1990 prolonging the first suspension of the advance fixing of the export refund for certain products processed from cereals and rice suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular the first subpara ­ graph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 1916/90 (3), suspended advance fixing of the export refund for glucose and maltodestrine : whereas the reasons which led to that HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1916/90 ' 12 July 1990' is hereby replaced by '26 July 1990'. Article 2 This Regulation shall enter into force on 13 July 1990, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 134, 28. 5. 1990, p. 1 . 0 OJ No L 173, 6. 7 . 1990, p. 27.